Citation Nr: 1647255	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  09-19 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from October 30, 2008.  

2.  Entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc disease.

3.  Entitlement to a total rating due to individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1968.  

This case was previously before the Board of Veterans' Appeals (Board) in December 2012, when the issues on the title page were remanded for further development.  Following the requested development, the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California confirmed and continued the ratings assigned for posttraumatic stress disorder, and for lumbar degenerative disc disease.  The RO also denied the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Thereafter, the case was returned to the Board for further appellate action.

Although the RO denied the claim entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, it did not include that issue in the supplemental statement of the case.  However, the issue of entitlement to individual unemployability benefits is ancillary to the increased rating claims and is, therefore, appropriately before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In March 2016, the Veteran submitted a notice of disagreement but did not specify the issue.  The RO requested that the Veteran clarify issue associated with which he was disagreeing.  To date, he has not responded to that request for clarification.  

After reviewing the record, the Board finds that still additional development of the record is warranted.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.

REMAND

Pursuant to the previous remand, the Board received records reflecting the Veteran's treatment through May 2015.  

In November 2015, the Veteran was scheduled for VA examinations to determine the severity of his posttraumatic stress and low back disabilities, as well as their impact on his ability to perform substantially gainful employment despite his service connected disorders.  The Veteran, however, failed to report for those examinations.  In May 2016, the Veteran, through his representative, maintained that he did not receive notice of his VA examinations.  While the Veteran's file does include notice that examinations would be scheduled, notice showing that he was informed of the date, time and place of the examination is not of record.  The appellant has stated that he would report if his examinations were rescheduled.  

In light of the foregoing, the case is remanded for the following actions:  

1.  Ask the Veteran for the names and addresses of all health care facilities and providers (VA and non-VA) who have treated his posttraumatic stress disorder and/or a low back disability since May 2015.  Then obtain the records of that treatment directly from the health care providers/facilities identified by the Veteran.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter schedule the Veteran for must be afforded a VA psychiatric examination to determine the severity of his posttraumatic stress disorder.  The examiner must be given access to a copy of this remand and the Veteran's records.  In the examination report, the examiner must specify that the Veteran's records have been reviewed.  In accordance with the latest worksheet for rating PTSD, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, and the extent of any disability due to PTSD.  The examiner must opine whether there has been an increase in severity since the October 2008 examination, and, if so, the approximate date of the increase in severity.  

In determining the severity of the Veteran's PTSD, the examiner must consider the frequency severity, and duration of his psychiatric symptoms, the length of remissions, and his capacity for adjustment during periods of remissions. The evaluation must be based on all the evidence of record that bears on his occupational and social impairment rather than solely on the level of disability at the moment of the examination.  A complete rationale for any opinion offered must be provided.  

3.  When the actions in part 1 have been completed, also schedule the Veteran for a VA orthopedic examination to determine the severity of his lumbar degenerative disc disease.  The examiner must be given access to a copy of this remand and the Veteran's records.  In the examination report, the examiner must specify that the Veteran's records have been reviewed.  In accordance with the latest worksheets for rating lumbar degenerative disc disease the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to lumbar disc disease.  The examiner must address the nature of any lumbar weakness or fatigue.  The examiner must discuss the extent of any documented physician prescribed bed rest since 2008.  The examination report should also include a complete neurological evaluation.  

In addition, the examiner must address how lumbar degenerative disc disease affects Veteran's ordinary daily activity, including, but not limited to, his ability to work.  The examiner should focus and reflect on the functional impairments and how they impact the Veteran's occupational activities. A complete rationale for any opinion offered must be provided.

4.  Notify the Veteran that it is his responsibility to report for all scheduled examinations and to cooperate in the development of his claims.  Emphasize that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).  If the appellant fails to report for any examination include a copy of the letter notifying him of the date, place and time of any scheduled examination in the claims file.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated.  If any benefits remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

